DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites the limitation “wherein the lumen and the proximal end is configured to pass tissue from the target site”. This limitation is not described in the specification in conjunction with an aperture positioned axially in the scalpet, wherein the aperture is configured to divert tissue received via the distal end as recited in amended claim 1. Therefore, this limitation in combination with the limitations recited in claim 1 adds new matter to the claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein the lumen and the proximal end is configured to pass tissue from the target site” in lines 1-2 of the claim. It is unclear how the proximal end is configured to pass tissue from the target site, when the aperture positioned axially in the scalpet is configured to divert the tissue received via the distal end, as recited in amended claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8, 10, 11, 14, 17-19, 24, 26, 39, and 48  are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 5693064).
Regarding claim 1, Arnold discloses a system comprising: a carrier (112); a scalpet assembly (102) configured to couple to the carrier, and comprising a scalpet array, wherein the scalpet array includes at least one scalpet (106, 108) configured for at least one of fractional resection and fractional lipectomy of tissue at a target site of a subject (since the device has a needle and a vacuum component, the device would be configured for fractional resection of tissue. Functional limitations are not given full patentable weight. As long as the prior art meets the structural limitations, such as a carrier and a scalpet, and is capable of performing the recited functions, the prior art meets the limitations), wherein the carrier (112) is configured to control application of a rotational force to the at least one scalpet (an user can manually rotate the scalpet 106, 108 via rotation of the carrier 112 to apply the force to a fractional resection target site, C:8, L:5-10), wherein the at least one scalpet includes a lumen (114) coupled to a distal end (104) and an aperture (110) positioned axially in the scalpet (figure 12), wherein the aperture is configured to divert tissue received via the distal end (C:7, L:17-21). Arnold does not disclose a vacuum component in this embodiment. However, Arnold discloses it was known in the art at the time of the invention for scalpet systems to comprise a vacuum component (58) configured to evacuate the tissue from a target site (C:7, L:1-12), wherein the vacuum component includes a vacuum manifold (58) configured to removably couple to a distal end of a carrier (tube 58 inserted into or attached to the handle) and a vacuum source (suction source, machine or house vacuum, C:7, L:1-12) in order to draw a piece of skin into the shaft and prevent the piece of skin from lodging under the dermis layer (C:7, L:7-10). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to additionally include a vacuum component, as taught in the previous embodiment, coupled to the tissue escape aperture (110) in the embodiment in figure 12 of Arnold, such that the component is configured to evacuate the tissue from the target site via the aperture for harvesting by drawing the skin into the shaft in order to prevent the skin from lodging under the dermis layer.             
Regarding claim 2, Arnold teaches all of the limitations set forth in claim 1, wherein the tissue includes skin plugs (54) incised to form the fractional field during the fractional resection, and fat removed through the fractional field during the fractional lipectomy (it is noted that the tissue is not positively recited in the previous claim and therefore as long as the prior art is capable of performing the recited functions the prior art meets the limitations. The device of Arnold would be capable of fractional resection of skin plugs using the needle and vacuum source and therefore meets the limitations).
Regarding claim 3, Arnold teaches all of the limitations set forth in claim 1, wherein the lumen (114) extending at least partially from a distal end towards a proximal end of the at least one scalpet (figure 12).
Regarding claim 4, Arnold teaches all of the limitations set forth in claim 3, wherein Arnold further teaches the vacuum manifold (58) of the vacuum component includes a vacuum port (proximal openings of tube 58, figure 11) configured to couple to the vacuum source (C:7, L:4-5).
Regarding claim 5, Arnold teaches all of the limitations set forth in claim 4, wherein the vacuum manifold (58) is configured to couple to the lumen (C:7, L:3-7) and configured to direct the vacuum force to the target site intraluminally via the lumen (C:7, L:5-12).
Regarding claim 6, Arnold teaches all of the limitations set forth in claim 4, wherein the vacuum manifold (58) is configured to direct the vacuum force to the target site extraluminally (vacuum shown in figure 8 would also be directed through the shaft and out the distal end and thus configured to direct the vacuum force to the target site extraluminally. Furthermore, the vacuum tubing can be removed from the carrier and applied to the target site such that it is not in communication with the lumen of the scalpet, since this limitation is a functional limitation).
Regarding claim 8, Arnold teaches all of the limitations set forth in claim 4, wherein a distal end of the vacuum manifold is configured for use with a depth guide (markers or a guide can further be placed on the distal end shaft 102 or handle 112, such that the vacuum manifold 58 would be used with a depth guide. It is noted that the depth guide is not positively recited, and as long as the manifold is capable of being coupled to an arbitrary depth guide in the system taught by Arnold, the prior art meets the limitations). 
Regarding claim 10, Arnold teaches all of the limitations set forth in claim 4, wherein the vacuum manifold is removably coupled to the distal end of the carrier (58, figure 11, the limitation ‘coupled’ is sufficiently broad to encompass all of the components of the device being assembled into a single unit, in which the vacuum manifold would be coupled to the distal end of the carrier).
Regarding claim 11, Arnold teaches all of the limitations set forth in claim 4, wherein the vacuum component is configured for manual control of delivery of the vacuum force to the target site (the limitation “manual control of delivery of the vacuum force” is sufficiently broad to encompass the user manually removing or attaching portion 58 to the carrier for delivery of the vacuum force to the target site).
Regarding claim 14, Arnold teaches all of the limitations set forth in claim 4, wherein the vacuum force is configured for vacuum stabilization of the target site during the fractional resection (the application of vacuum to the lumen of the needle and shaft 106, can further stabilize a target site of fractional resection. This is a functional limitation and as long as the prior art meets the structural requirements and the structure is capable of performing the recited function, the prior art meets the limitations). 
Regarding claim 17, Arnold teaches all of the limitations set forth in claim 3, wherein the at least one scalpet comprises a cylindrical scalpet, wherein a distal region proximate to the distal end is configured to incise and receive tissue (C:7, L:13-15, concentric cylindrical shaft).
Regarding claim 18, Arnold discloses all of the limitations set forth in claim 17, wherein the distal region includes a cutting surface (108, blade, C:7, L:24).
Regarding claim 19, wherein the cutting surface includes at least one of a sharpened edge (108, cutting surface, C:7, L:24). 
Regarding claim 24, Arnold teaches all of the limitations set forth in claim 22, wherein the aperture (110) is configured to pass tissue from the target site (C:7, L:20-21)
Regarding claim 26, Arnold teaches all of the limitations set forth in claim 22, wherein the at least one aperture (110) is configured to divert received tissue radially inward toward the lumen via the vacuum source (C:7, L:7-10; 18-21). 
Regarding claim 39, Arnold teaches all of the limitations set forth in claim 3, wherein the carrier (112) is configured to be hand-held (figure 13). 
Regarding claim 48, Arnold teaches all of the limitations set forth in claim 3, wherein the vacuum force is configured to control a position of the scalpet array relative to the target site (vacuum force applied to sheath 102 can be sufficiently strong to attach to a target site and thus is configured to control a position of the scalpet array. This limitation is a functional limitation, and thus as long as the prior art is capable of performing the recited functions, the prior art meets the limitations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 9, 12, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 5693064), as applied to claim 4 above, and further in view of Pak et al (US 20040193203). 
Regarding claims 7, 9 and 45, Arnold teaches all of the limitations set forth in claim 4, but does not disclose the vacuum manifold comprises an overlay encasement or a depth guide. However, Pak et al (hereafter Pak) teaches a system comprising a carrier, scalpet assembly, and vacuum component with a vacuum manifold, wherein the vacuum manifold comprises an overlay encasement (120) to provide suction to an axially positioned aperture in a distal end of the scalpet assembly for harvesting tissue and allow quick connection to the carrier (paragraph 0048), wherein the distal end of the overlay acts as a depth guide to control a depth of penetration of the scalpet array into the tissue (sheath prevents needle from protruding from the manifold and thus controls the penetration of the scalpet array into the tissue by preventing penetration).  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include an overlay encasement as the manifold in the modified device of Arnold in order to provide suction and a quick connection to the axially positioned aperture, wherein the distal end of the overlay encasement would further provide a depth guide to control a depth of penetration of the scalpet array into the tissue.  
Regarding claim 12, Arnold teaches all of the limitations set forth in claim 4, but does not teach a controller configured to automatically control at least one of the rotational force to the at least one scalpet and delivery of the vacuum force. However, Pak et al teaches a system comprising a carrier, scalpet assembly, and vacuum component, wherein the vacuum force delivered to the target site is automated by a controller (paragraph 0031, 0039) to activate the pump to create requisite vacuum for the chambers of the manifold. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to also couple a controller to the vacuum source of the system taught by Arnold in order to activate a pump to create the requisite vacuum for the chamber of the manifold and automatically control the vacuum force to the target site. 
Regarding claim 19, Arnold teaches all of the limitations set forth in claim 18, but does not teach the cutting surface (108) includes at least one of a sharpened point. However, Pak teaches a scalpet assembly, wherein the at least one scalpet comprises a sharpened point at the distal end thereof (figures 10, 11). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to alternatively make the distal end of the at least one scalpet of Arnold also a sharpened point, since Pak teaches this is a known suitable blade configuration for graft capturing scalpets at the time of the invention and it has been held that mere substitution of art-recognized equivalents at the time of the invention involves routine skill in the art. 
Claim 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 5693064), as applied to claim 4 above, in view of Keeth (US 4362157). 
Regarding claim 27, Arnold discloses all of the limitations set forth in claim 3, but does not specifically disclose a fractional marking system. However, Keeth teaches a template for locating injection sites, wherein it was known in the art at the time of the invention to include a marking system for locating and identifying a set of sites on the skin for hypodermic injection (abstract). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a fractional marking system in the device of Arnold to further locate and identify the desired injection locations for the tissue, wherein the marking system would subsequently also be configured to indicate fractional resection density of a fractional field. 
Regarding claim 28, Arnold in view of Keeth teaches all of the limitations set forth in claim 27, wherein Keeth further teaches the fractional marking system comprises a stencil including a grid pattern of markers (orifices, marked with a dye, abstract, figure 1).
Regarding claim 29, Arnold in view of Keeth teaches all of the limitations set forth in claim 28, wherein Keeth further teaches the stencil (12) includes an ink stencil (marked with dye, abstract).
Regarding claim 30, Arnold in view of Keeth teaches all of the limitations set forth in claim 28, wherein Keeth further teaches the stencil includes at least one of a positive stencil (figure 1).
Regarding claim 31, Arnold in view of Keeth teaches all of the limitations set forth in claim 28, wherein Keeth further teaches the markers include at least one of circular markers (14) configured to mark the target site.
Regarding claim 32, Arnold in view of Keeth teaches all of the limitations set forth in claim 28, wherein Keeth further teaches it was known in the art at the time of the invention to include a notch (20) to mark at least one corner of the target site (C:3, L:51). Therefore, it further would have been obvious to one with ordinary skill in the art at the time of the invention to include a notch to mark a corner of the target site of the system of Arnold to align the template with a shot range.
Regarding claim 33, Arnold in view of Keeth teaches all of the limitations set forth in claim 27, wherein Keeth further teaches the fractional marking system comprises a membrane (12) including perforations (orifices).
Regarding claim 34, Arnold in view of Keeth teaches all of the limitations set forth in claim 33, wherein Keeth further teaches the membrane is configured as a depth guide to control a depth of penetration of the scalpet array into the tissue (the membrane has a thickness of 0.005-0.008 inches, and thus would function to prevent the needle 106 of Arnold from being fully inserted into the scalp. This limitation is a functional limitation and thus since the membrane is capable of guiding a depth of the device, the prior art meets the limitations).
Regarding claim 35, Arnold in view of Keeth teaches all of the limitations set forth in claim 33, wherein Keeth further teaches the membrane comprises a material including at least one of plastic, polymer, and composite, wherein the membrane is semitransparent (C:3, L:26-27).
Regarding claim 36, Arnold in view of Keeth teaches all of the limitations set forth in claim 33, wherein Keeth further teaches the membrane is configured to adhere to the target site (the membrane can be pushed up against a target site, figures 3, 4, and thus is configured to adhere to the target site. The limitation adhere to the target site is a functional limitation. Therefore, as long as the prior art is capable of being adhered to the target site the prior art meets the limitations). 
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches all of the limitations set forth in claim 1 (see above), wherein the at least one aperture is configured to allow tissue to pass, but does not specifically disclose that the at least one aperture includes at least one cutting surface since the tissue in Arnold has already been cut by a distal aperture and the axial apertures are utilized for drainage and there is no teaching, motivation, or suggestion to produce the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771